Citation Nr: 0313460	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  96-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for night sweats as a 
manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo

INTRODUCTION

The veteran had active duty from November 1990 to June 1991.  
This included service in Operation Desert Shield/Storm from 
December 1990 to May 1991.  He also had additional prior 
active service according to his DD 214, which appears to have 
been on active duty for training (ACDUTRA).  His allegations, 
however, pertain to his period of service in the Southwest 
Asia theater of operations during the Persian Gulf War.

The veteran appealed to the Board of Veterans' Appeals 
(Board) from a November 1995 decision by the RO that, in 
part, denied his claims for service connection for memory 
loss, myalgia, night sweats, a skin rash, and joint pain, all 
as manifestations of an undiagnosed illness, and service 
connection for chronic prostatitis on a direct incurrence 
basis.  A personal hearing was held at the RO in February 
1997.

During his personal hearing, the veteran withdrew his claims 
for service connection for a skin rash as a manifestation of 
an undiagnosed illness and for an increased (compensable) 
rating for defective hearing (the issue of an increased 
rating was in appellate status from an earlier rating 
action).

The Board also notes that the issues initially certified on 
appeal included additional claims for service connection for 
myalgia and joint pain as manifestations of an undiagnosed 
illness.  However, during his personal hearing in February 
1997, the veteran, when discussing the issue of myalgia, 
described his problem as joint pain in his knees.  So, in 
light of his specific complaints of a bilateral knee problem, 
rather than generalized muscular pain (myalgia) or multiple 
joint pain, the Board interpreted his testimony as a pleading 
for a single issue.



An April 1999 Board decision denied the claim for service 
connection for joint pain and myalgia-under the guise of 
bilateral knee pain, and memory loss, as manifestations of an 
undiagnosed illness.  Also in that decision, the Board 
remanded claims for service connection for prostatitis on a 
direct basis and for night sweats as a manifestation of an 
undiagnosed illness.  The Board remanded those claims because 
they needed to be further developed.

In a June 2000 rating decision, while on remand, the RO 
granted the claim for service connection for prostatitis.  So 
the only issue remaining on appeal is the claim for service 
connection for night sweats as a manifestation of an 
undiagnosed illness.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations and received, among other decorations, the 
Southwest Asia Service Medal.

2.  There is no evidence of record indicating he currently 
has objective clinical indications of night sweats as a 
chronic disability resulting from an undiagnosed illness; 
mild obstructive sleep apnea has been clinically diagnosed.


CONCLUSIONS OF LAW

1.  The appellant is a Persian Gulf veteran.  38 U.S.C.A. § 
1117 (West Supp. 2002); 38 C.F.R. § 3.317 (2002).

2.  The veteran does not, however, have night sweats as a 
manifestation of an undiagnosed illness that was incurred or 
aggravated during service.  38 U.S.C.A. § 1117 (West Supp. 
2002); 38 C.F.R. § 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

In November 1996 and November 2000, the RO sent the veteran 
letters informing him of the evidence and information 
necessary to substantiate a claim based on a disability due 
to an undiagnosed illness from service in the Persian Gulf.  
And in a June 2002 letter, the RO specifically informed him 
of the evidence and information necessary to substantiate his 
claim, the information and evidence that he should submit 
personally, and the assistance that VA would provide in 
obtaining evidence and information in support of his claim-
if identified.  38 U.S.C.A. § 5103(a); see also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

The records show that the veteran was a career reservist in 
the United States Air Force, and was called to active duty in 
November 1990.  He served in the Southwest Asia theater of 
operations and received, among other decorations, 
the Southwest Asia Service Medal.  His service medical 
records (SMRs) are negative, though, for any complaints 
(symptoms, etc.), findings, or treatment of night sweats or a 
sleep disturbance.

A buddy statement from a fellow serviceman, Master Sergeant 
[redacted], received in December 1996, alleges that he 
served with the veteran in the Persian Gulf.  Mr. [redacted]'s 
statement also alleges the veteran had symptoms in service, 
including night sweats, after taking pyridostigmine bromide 
(PB) tablets.  

On a VA systemic examination in January 1997, the veteran 
reported that he may have post Gulf War Syndrome with what he 
described as mild memory loss with night sweats and a skin 
rash.  Neurologically, he mentioned that he had had problems 
with memory loss in the past, but reported that his main 
complaint was night sweats.  He said he never had any history 
of positive "PPD" in the past, which the examiner indicated 
had been tested very frequently in service.  The veteran also 
had no other problems with regard to systemic conditions, 
and no other abnormalities were noted.  The diagnostic 
impressions included a history of mild memory loss, with 
night sweats, possibly related to post Gulf War syndrome, 
"how(sic) doubtful."

On VA neurological examination in January 1997, the veteran 
again complained of night sweats.  On examination, he was 
alert with no signs of organic mental dysfunction or cranial 
nerve impairment.  Motor system examination demonstrated a 
normal muscle mass, tone, strength, station, gait, and 
coordination.  The diagnostic impression was normal 
neurological examination, and the examiner indicated that no 
neurologic diagnosis was in order.

During his personal hearing at the RO in February 1997, the 
veteran testified that he wakes up drenched in sweat.


The veteran underwent an overnight polysomnogram in May 2001.  
Mild obstructive sleep apnea was diagnosed.  He stated that 
the temperature in the sleep study room was in the 60's.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  This was later extended to December 31, 2001.  
Effective November 9, 2001, however, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was extended to December 31, 2006.  See 38 C.F.R. 
§ 3.317.  So the veteran is entitled to have his claims 
considered in light of this latest terminal date.  See 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).



On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a), which 
now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
(A)	An undiagnosed illness. 
(B)	A medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms.
(C)	Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) 
warrants a presumption of service- connection.

* * * * *

(g)	For the purposes of this section, signs or symptoms that 
may be a manifestation of undiagnosed illness or chronic 
multisymptom illness include the following:

(1) fatigue (2) unexplained rashes or dermatological signs or 
symptoms (3) headache (4) muscle pain (5) joint pain (6) 
neurologic signs or symptoms (7) neuropsychological signs or 
symptoms (8) signs or symptoms involving the upper or lower 
respiratory system (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) cardiovascular signs 
or symptoms (12) abnormal weight loss (13) menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  See also 3.317

The veteran has reported, in statements and during VA 
examinations, that he experienced night sweats during service 
in the Persian Gulf and during the years since.  But during 
an overnight polysomnogram, an objective clinical evaluation 
for this, there was no finding of night sweats.  Thus there 
is no objective clinical evidence of night sweats to confirm 
that he, in fact, experiences them, much less as a result of 
an undiagnosed illness related to his service in the Persian 
Gulf War.  The numerous other medical records on file also do 
not confirm that he does.  Consequently, since there is no 
medical evidence of record indicating that he had night 
sweats while in service, or that he currently experiences 
"chronic" night sweats due to an undiagnosed illness or as a 
disability within the meaning of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317, there is no basis for granting his claim 
either based on direct incurrence in service or, 
alternatively, on the premise of an undiagnosed illness.  
See, e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Also, since the veteran's mild obstructive sleep apnea has 
been clinically diagnosed, he is not entitled to service 
connection for his sleep disturbance, either, as a 
manifestation of an undiagnosed illness under 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317.  

Neither the veteran nor his fellow serviceman who submitted a 
statement on his behalf has the necessary medical credentials 
or level of medical expertise needed to provide a competent 
opinion as to the presence or etiology of night sweats.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  So these lay statements are not competent 
medical evidence and, therefore, lack probative value in 
these respects.

Since the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt doctrine does not 
apply.  38 C.F.R. § 3.102; Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for a night sweats due to an 
undiagnosed illness is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

